Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

Claims 1-14 set forth in the preliminary amendment submitted 9/03/2020 form the basis of the present examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 recites “the function set at every support point of the envelope is a downwardly open asymmetrical function.” The meaning of the language “a downwardly open asymmetrical function” is unclear. Claim does not recite what is a downwardly open asymmetrical function. It is not clear also how the downwardly open asymmetrical function is calculated and how it look. Therefore the limitation is not clear. 


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 14 and also because of the similar reason as stated above for claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over NPL by-Edwin Rivas, Juan Carlos Burgos, Member, IEEE, and Juan Carlos Garcia-Prada; Condition Assessment of Power OLTC by Vibration Analysis Using Wavelet Transformer; IEEE .

Regarding claim 1, Edwin teaches a system for detection of physical variables of at least one component of a tapped transformer and for monitoring the at least one component of the tapped transformer (a methodology by using envelope analysis based on the Hilbert transform and orthogonal decomposition of the wavelet to determine the main diagnostic parameters for power transformer OLTC condition assessment by means of vibration measurements during the tap changer operation; Page 687; Abstract Line 6-11), the system comprising:
at least one sensor configured to detect the physical variables of the at least one component of the tapped transformer [OLTC] (After some preliminary tests to find the test location for the accelerometer, vibration were obtained by using accelerometer placed on the OLTC head cover which detects tank vibration during the Tap-changer operation. A piezoelectric accelerometer was used; Page 688; Experiment for obtaining signals Line 1-5); and
a computer in communicating connection with a measuring instrument (Figure 2 shows the measurement system where the computer is connected with the measuring instrument), which is in communicating connection with the at least one sensor [Accelerometer] for reception of the physical variables of the at least one component of the tapped transformer (The data acquisition card has a PCMCIA architecture. This card allows the acquisition of eight differential analog input channels using a sampling rate of 50 kSamples/s. With this sample rate it is possible to analyze harmonics from vibration signals. The Experiment for obtaining signals Line 8-16), wherein the computer is configured to:
receive the physical variables, which are collected in the measuring instrument, as a function of time of the at least one sensor (The data acquisition card has a PCMCIA architecture. This card allows the acquisition of eight differential analog input channels using a sampling rate of 50 kSamples/s. With this sample rate it is possible to analyze harmonics from vibration signals. The measurement system is shown in Figure 2; Page 688 Experiment for obtaining signals Line 8-16; Vibration signals are the physical variables);
perform data preparation comprising: the physical variables as a function of time of the at least one component of the tapped transformer (Fig. 5 shows a zoom of the normalized vibration signals from Fig:, 4, When Vibration signals are recorded from the same initial tap to the same final tap, a time lag can he found (Fig. 4). For this reason, it was necessary to synchronize signals to compare them in time domain; Page 688; Normalization and Synchronization Signal Line 11-15) to generate signals and creating from the filtered signals a highly resolved envelope representing a signal level of the physical variable of the at least one component (Envelope analysis can be used for the spectral and temporal representation modulation vibration signal, but the vibration signal contains variable component masking the feature parameter. Envelope analysis based on the Hilbert transform (11] is used as the preprocessing of wavelet decomposition. Applied envelope analysis and orthogonal Wavelet decomposition the capability extract the main vibration parameters; Page 689; Obtaining the Envelope Line 1-12); and
perform data analysis comprising determining a first limit value curve and a second limit value curve, the position of which is variable in a direction of an ordinate, and the first limit value curve represents the limit value (Wavelet decomposition at level 2 is applied to the envelope (Fig 10). A smoothed envelope is obtained from the coefficient as 2nd level (Figure 11); Page 691; Smoothing the Envelope Signal Line 1-4; Care must be taken with the threshold value so as not to eliminate significant information in the signal. For this reason the selected threshold must ensure capturing the greatest percentage of energy with a low MSE and a suitable SNR. .DWT orthogonal is useful to soften the vibration signal since this transform allows the energy of the original signal to be conserved; Page 693; Conclusion: Column 2 Line 7-13).
Edwin fails to teach filtering of the physical variable as a function of time to generate filtered signals.
Bell teaches Systems and methods of the present disclosure are directed to estimating a characteristic of electricity at a location in a utility grid and applying such estimates to the control of electrical system voltage levels (Paragraph [0005] Line 1-4), wherein 
filtering of the physical variable as a function of time to generate filtered signals (the processing element 302 can be configured with a Savitzky-Golay digital filter that can be applied to the observations to smooth the data (e.g., increase signal-to-noise ratio) without greatly distorting the signal by preserving the mean over the interval of interest. This digital filter can be configured with a convolution technique that fits successive sub-sets of adjacent data points with a low-degree polynomial using linear least squares; Paragraph [0078] Line 18-25). The purpose of doing so is to minimize or reduce a mean-squared error of the polynomial fit on each interval, to smooth the data (e.g., increase signal-to-noise ratio) without greatly distorting the signal and to give estimates of the smoothed signal, (or derivatives of the smoothed signal) at the central point of each sub-set.
 and gives estimates of the smoothed signal, (or derivatives of the smoothed signal) at the central point of each sub-set (Paragraph [0078]).


Regarding claim 2, Edwin teaches a system , wherein 
the at least one component  is an on-load tap changer with a motor drive configured to set different switching positions of the on-load tap changer, wherein the at least one sensor is configured to detect mechanical vibrations caused by an on-load tap changer in the switching process (The suitable condition of an on load tap changer (OLTC) is essential for the operation of power transformer. ……a methodology by using envelope analysis based on the Hilbert transform and orthogonal decomposition of the wavelet to determine the main diagnostic parameters for power transformer OLTC condition assessment by means of vibration measurements during the tap changer operation; Page 687; Abstract Line 1-11; After some preliminary tests to find the test location for the accelerometer, vibration were obtained by using accelerometer placed on the OLTC head cover which detects tank vibration during the Tap-changer operation. A piezoelectric accelerometer was used; Page 688; Experiment for obtaining signals Line 1-5; the tap changer operation is the switching process as the tap changes continuously).

Regarding claim 3, Edwin teaches a system, wherein 
the at least one sensor comprises an acceleration sensor (After some preliminary tests to find the test location for the accelerometer, vibration were obtained by using accelerometer placed on the OLTC head cover which detects tank vibration during the Tap-changer operation. A piezoelectric accelerometer was used; Page 688; Experiment for obtaining signals Line 1-5).

Regarding claim 4, Edwin teaches a method for monitoring at least one component of a tapped transformer, wherein at least one sensor for detection of physical variables as a function of time is provided  (a methodology by using envelope analysis based on the Hilbert transform and orthogonal decomposition of the wavelet to determine the main diagnostic parameters for power transformer OLTC condition assessment by means of vibration measurements during the tap changer operation; Page 687; Abstract Line 6-11), the method comprising:
detecting the physical variables by the at least one sensor by a measuring instrument (After some preliminary tests to find the test location for the accelerometer, vibration were obtained by using accelerometer placed on the OLTC head cover which detects tank vibration during the Tap-changer operation. A piezoelectric accelerometer was used; Page 688; Experiment for obtaining signals Line 1-5; the data acquisition card has a PCMCIA architecture. This card allows the acquisition of eight differential analog input channels using a sampling rate of 50 kSamples/s. With this sample rate it is possible to analyze harmonics from vibration signals. The measurement system is shown in Figure 2; Page 688 Experiment for obtaining signals Line 8-16), 
transferring the physical variables from the measuring instrument to a receiver of a computer (The data acquisition card has a PCMCIA architecture. This card allows the acquisition of eight differential analog input channels using a sampling rate of 50 kSamples/s. With this sample rate it is possible to analyze harmonics from vibration signals. The measurement system is shown in Figure 2; Page 688 Experiment for obtaining signals Line 8-16; Vibration signals are the physical variables);
generating an envelope obtained by data reduction from the digital highly resolved envelope (Fig. 5 shows a zoom of the normalized vibration signals from Fig:, 4, When Vibration signals are recorded from the same initial tap to the same final tap, a time lag can he found (Fig. 4). For this reason, it was necessary to synchronize signals to compare them in time domain; Page 688; Normalization and Synchronization Signal Line 11-15) to determining a first limit value curve and a second limit value curve on the basis of the envelope for each of the physical variables (Envelope analysis can be used for the spectral and temporal representation modulation vibration signal, but the vibration signal contains variable component masking the feature parameter. Envelope analysis based on the Hilbert transform (11] is used as the preprocessing of wavelet decomposition. Applied envelope analysis and orthogonal Wavelet decomposition the capability extract the main vibration parameters; Page 689; Obtaining the Envelope Line 1-12); and
updating the first limit value curve and the second limit value curve  on the basis of envelopes for subsequently measured physical variables by way of the first limit value curve and the second limit value curve for previously measured physical variables (Wavelet decomposition at level 2 is applied to the envelope (Fig 10). A smoothed envelope is obtained from the coefficient as 2nd level (Figure 11); Page 691; Smoothing the Envelope Signal Line 1-4; Care must be taken with the threshold value so as not to eliminate significant information in the signal. For this reason the selected threshold must ensure capturing the greatest percentage of energy with a low MSE and a suitable SNR. .DWT orthogonal is useful to soften the vibration signal since this transform allows the energy of the original signal to be conserved; Page 693; Conclusion: Column 2 Line 7-13).
Edwin fails to teach that filtering the detected physical variables to generate filtered signals; converting the filtered signals into a digital highly resolved envelope.
Bell teaches Systems and methods of the present disclosure are directed to estimating a characteristic of electricity at a location in a utility grid and applying such estimates to the control of electrical system voltage levels (Paragraph [0005] Line 1-4), wherein 
filtering of the physical variable as a function of time to generate filtered signals converting the filtered signals into a digital highly resolved envelope (the processing element 302 can be configured with a Savitzky-Golay digital filter that can be applied to the observations to smooth the data (e.g., increase signal-to-noise ratio) without greatly distorting the signal by preserving the mean over the interval of interest. This digital filter can be configured with a convolution technique that fits successive sub-sets of adjacent data points with a low-degree polynomial using linear least squares; Paragraph [0078] Line 18-25). The purpose of doing so is to minimize or reduce a mean-squared error of the polynomial fit on each interval, to smooth the data (e.g., increase signal-to-noise ratio) without greatly distorting the signal and to give estimates of the smoothed signal, (or derivatives of the smoothed signal) at the central point of each sub-set.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Edwin in view of Bell, because Bell teaches to  and gives estimates of the smoothed signal, (or derivatives of the smoothed signal) at the central point of each sub-set (Paragraph [0078]).

Regarding claim 5, Edwin fails to teach a method, the method further comprising filtering the measured physical variable of the at least one component of the tapped transformer and converting the filtered physical variables into digital data. 
Bell teaches [0005] Systems and methods of the present disclosure are directed to estimating a characteristic of electricity at a location in a utility grid and applying such estimates to the control of electrical system voltage levels (Paragraph [0005] Line 1-4), wherein 
filtering the measured physical variable of the at least one component of the tapped transformer and converting the filtered physical variables into digital data (the processing element 302 can be configured with a Savitzky-Golay digital filter that can be applied to the observations to smooth the data (e.g., increase signal-to-noise ratio) without greatly distorting the signal by preserving the mean over the interval of interest. This digital filter can be configured with a convolution technique that fits successive sub-sets of adjacent data points with a low-degree polynomial using linear least squares; Paragraph [0078] Line 18-25; Digital filter is used to convert the filtered physical variables into digital data). The purpose of doing so is to minimize or reduce a mean-squared error of the polynomial fit on each interval, to smooth the data (e.g., increase signal-to-noise ratio) without greatly distorting the signal and to give 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Edwin in view of Bell, because Bell teaches to filter the measured physical variable of the at least one component of the tapped transformer to generate filtered signals minimizes or reduces a mean-squared error of the polynomial fit on each interval, smooths the data (e.g., increase signal-to-noise ratio) without greatly distorting the signal and gives estimates of the smoothed signal, (or derivatives of the smoothed signal) at the central point of each sub-set (Paragraph [0078]).

Regarding claim 6, Edwin fails to teach a method, wherein the filtering the measured physical variables comprises is performed as a low-pass filtering of the physical variables for avoidance of alias effects, wherein the converting the filtered physical variables into digital data yields the digital highly resolved envelope, and wherein generating the envelope comprises: low-pass filtering the digital highly resolved envelope to generate a filtered digital signal, and performing the data reduction on the filtered digital signal. 
Bell teaches Systems and methods of the present disclosure are directed to estimating a characteristic of electricity at a location in a utility grid and applying such estimates to the control of electrical system voltage levels (Paragraph [0005] Line 1-4), wherein 
wherein the filtering the measured physical variables comprises is performed as a low-pass filtering of the physical variables for avoidance of alias effects, wherein the converting the filtered physical variables into digital data yields the digital highly resolved envelope (the processing element 302 can apply a net zero group delay low pass filter to the Paragraph [0079] Line 1-6),
and wherein generating the envelope comprises: low-pass filtering the digital highly resolved envelope to generate a filtered digital signal, and performing the data reduction on the filtered digital signal (In the first path, a low pass filter circuit 312 receives the measured voltage signal, applies a low pass filter to the signal and feeds the low pass filtered signal to delay compensate circuit 314 where the signal or an estimate of the signal is extrapolated in time such that the delay resulting from the low pass filtering operation is removed and then fed to summation circuit 310; Paragraph [0081] Line 1-7; low-pass filtering the digital highly resolved envelope to generate a filtered digital signal, and performing the data reduction on the filtered digital signal). The purpose of doing so is to produce an estimate of a desired or target random process by linear time-invariant (LTI) filtering of an observed noisy process, can reduce or minimize a mean square error between the estimated random process and the desired process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Edwin in view of Bell, because Bell teaches to include low-pass filtering the digital highly resolved envelope to generate a filtered digital signal produces an estimate of a desired or target random process by linear time-invariant (LTI) filtering of an observed noisy process, can reduce or minimize a mean square error between the estimated random process and the desired process (Paragraph [0079]).

Regarding claim 7, Edwin teaches a method, wherein 
the envelope is determined by way of a plurality of support points which are ascertained on the basis of the digital highly resolved envelope (For greater signal smoothing, a cubical interpolation algorithm, Spline [15] was applied allowing a new envelope to be obtained from the smoothing signal. The envelope maximums within 0.2 ms intervals were interpolated. With this the effect of abrupt variations that do not allow an appropriate detection threshold application are minimized. To obtain an appropriate detection of the main vibrations during the change from one tap to another, a threshold was used. After that a new envelope is reconstructed by applying the inverse transform of the wavelet (Figure 13); Page 692; Column 1 Line 1-10; Every 0.2 ms envelope is obtained by plurality of support points at the point of every 0.2 ms to ascertain on the basis of the digital highly resolved envelope).


Regarding claim 8, Edwin teaches a method, wherein 
the envelope is prepared in such a way that a function is set at every support point (For greater signal smoothing, a cubical interpolation algorithm, Spline [15] was applied allowing a new envelope to be obtained from the smoothing signal. The envelope maximums within 0.2 ms intervals were interpolated. With this the effect of abrupt variations that do not allow an appropriate detection threshold application are minimized. To obtain an appropriate detection of the main vibrations during the change from one tap to another, a threshold was used. After that a new envelope is reconstructed by applying the inverse transform of the wavelet (Figure 13); Page 692; Column 1 Line 1-10; the envelope is prepared in such a way that a function is set at every support point after 0.2ms).

Regarding claim 9, Edwin teaches a method, wherein 		
the function set at every support point of the envelope is a downwardly open asymmetrical function (For greater signal smoothing, a cubical interpolation algorithm, Spline [15] was applied allowing a new envelope to be obtained from the smoothing signal. The envelope maximums within 0.2 ms intervals were interpolated. With this the effect of abrupt variations that do not allow an appropriate detection threshold application are minimized. To obtain an appropriate detection of the main vibrations during the change from one tap to another, a threshold was used. After that a new envelope is reconstructed by applying the inverse transform of the wavelet (Figure 13); Page 692; Column 1 Line 1-10; a cubical interpolation algorithm, Spline [15] was applied allowing a new envelope to be obtained from the smoothing signal which is the downwardly asymmetrical function as the claim does not recite asymmetrical function).

Regarding claim 10, Edwin teaches a method, wherein 		
the method comprising, after spreading of the envelope, performing a fresh calculation of the second limit value curve (After that a new envelope is reconstructed by applying the inverse transform of the wavelet (Figure 13); Page 692; Column 1 Line 8-10), and
wherein updating of the limit value curves is carried out with the newly calculated second limit value curve.  (For greater signal smoothing, a cubical interpolation algorithm, Spline [15] was applied allowing a new envelope to be obtained from the smoothing signal. The envelope maximums within 0.2 ms intervals were interpolated. With this the effect of abrupt variations that do not allow an appropriate detection threshold application are minimized. To obtain an appropriate detection of the main vibrations during the change from one tap to another, Page 692; Column 1 Line 1-10; a new envelope is reconstructed by performing a fresh calculation which is here inverse transform of the wavelet to calculate the second limit value).


Regarding claim 11, Edwin teaches a method, wherein 
the at least one component of the tapped transformer is an on-load tap changer which is configured for setting different switching positions of the tapped transformer, and a motor drive driving of the on-load tap changer and at least one sensor for detecting the mechanical vibrations caused by a switching process of the on-load tap changer are associated with the tapped transformer (The suitable condition of an on load tap changer (OLTC) is essential for the operation of power transformer. ……a methodology by using envelope analysis based on the Hilbert transform and orthogonal decomposition of the wavelet to determine the main diagnostic parameters for power transformer OLTC condition assessment by means of vibration measurements during the tap changer operation; Page 687; Abstract Line 1-11; After some preliminary tests to find the test location for the accelerometer, vibration were obtained by using accelerometer placed on the OLTC head cover which detects tank vibration during the Tap-changer operation. A piezoelectric accelerometer was used; Page 688; Experiment for obtaining signals Line 1-5).


Regarding claim 12, Edwin teaches a method, wherein 
the at least one sensor comprises an acceleration sensor which records the solid- borne sound signal, which is caused by a switching process of the on-load tap changer, as a function of time (After some preliminary tests to find the test location for the accelerometer, vibration were obtained by using accelerometer placed on the OLTC head cover which detects tank vibration during the Tap-changer operation. A piezoelectric accelerometer was used; Page 688; Experiment for obtaining signals Line 1-5; Fig. 5 shows a zoom of the normalized vibration signals from Fig:, 4, When Vibration signals are recorded from the same initial tap to the same final tap, a time lag can he found (Fig. 4). For this reason, it was necessary to synchronize signals to compare them in time domain; Page 688; Normalization and Synchronization Signal Line 11-15).


Regarding claim 13, Edwin teaches a method, which shows a measurement circuit in Figure 2 has a computer. 
However Edwin does not disclose explicitly that a non-transitory computer readable medium comprising a plurality of program instructions which on execution of the program instructions by a computer cause the computer to perform the steps of the method according to claim 4 (see rejection of claim 4 above). 
Bell teaches Systems and methods of the present disclosure are directed to estimating a characteristic of electricity at a location in a utility grid and applying such estimates to the control of electrical system voltage levels (Paragraph [0005] Line 1-4), wherein 
a non-transitory computer readable medium comprising a plurality of program instructions which on execution of the program instructions by a computer cause the computer to perform the steps (Illustrated in FIG. 4, is a process 400 for determining a voltage adjustment decision. The exemplary process in FIG. 4 is illustrated as a collection of blocks in a logical flow diagram, which represents a sequence of operations that can be implemented in hardware, software, and a combination thereof. In the context of software, the blocks represent computer-executable instructions that, when executed by one or more processors, perform the recited operations; Paragraph [0084] Line 1-8). The purpose of doing so is to measure accurately the physical variables of the tapped transformer and to reduce nose when calculating. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Edwin in view of Bell, because Bell teaches to include a non-transitory computer readable medium can measure accurately the physical variables of the tapped transformer and reduces nose when calculating. 


Regarding claim 14, Edwin teaches a method, wherein 		
the downwardly open asymmetrical function is a downwardly opened parabola narrower on the left than on the right. (For greater signal smoothing, a cubical interpolation algorithm, Spline [15] was applied allowing a new envelope to be obtained from the smoothing signal. The envelope maximums within 0.2 ms intervals were interpolated. With this the effect of abrupt variations that do not allow an appropriate detection threshold application are minimized. To obtain an appropriate detection of the main vibrations during the change from one tap to another, a threshold was used. After that a new envelope is reconstructed by applying the inverse transform of the wavelet (Figure 13); Page 692; Column 1 Line 1-10; a cubical interpolation algorithm, Spline [15] was applied allowing a new envelope to be obtained from the smoothing  downwardly open asymmetrical function).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Georges et al. (US 20020161558 A1) discloses, “Transformer management system and method-[0020] FIG. 1 is a block diagram showing an example system 100 that provides for management of a transformer. System 100 includes sensors 104 mounted on transformer 102; other sensors 106 not mounted on transformer 102; a transformer management unit (TMU) 108 including processing circuitry 109, an optional user (human/machine) interface 110, and an optional communication circuit 112 (e.g., modem, network interface); and a client processing system 114 (e.g., mainframe computer, personal computer, laptop computer, notebook computer, personal digital assistant, etc.) running remote management and control (MC) software. Client processing system 114 includes a communication circuit 116 and is connected to an associated printer 118- However Georges does not disclose generate signals and creating from the filtered signals a highly resolved envelope representing a signal level of the physical variable of the at least one component and to perform data analysis comprising determining a first limit value curve and a second limit value curve, the position of which is variable in a direction of an ordinate, and the first limit value curve represents the limit value as disclosed by present invention”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866